This is an appeal by the defendants from an order entered by the circuit court of Codington county on the 25th day of October, 1934, which said order denied the application of the defendant, W.L. Baker, for a modification of the judgment. *Page 453 
A certified copy of the notice of appeal was filed in this court on the 26th day of December, 1934. No brief has been filed and no further steps or proceedings have been taken in the prosecution of this appeal.
The appeal is deemed to be abandoned, and the order appealed from is affirmed.